CALOGERO, Chief Justice,
concurs in the denial of the writ application and assigns the following reasons:
The court of appeal’s ruling, which dismisses plaintiffs’ appeal without prejudice because the district court failed to designate its interlocutory ruling as a final and appealable judgment, causes plaintiffs no significant hardship. In F. Maraist & H. Lemmon, Louisiana Civil Law Treatise, Civil Procedure § 12.1 at n. 6 (1999), the authors observe that there is no time limit specified for the commencement of the delay for appealing:
LSA-C.C.P. art.1915 does not provide the method for seeking the designation; presumably, this is done by motion to designate the judgment as final. Moreover, there is no time limit specified for the commencement of the delay for appealing. ...
Because there are no time limits for requesting that the judgment be designated as appealable, plaintiffs may file a second motion to designate the judgment as immediately appealable.